Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 9, 2016

                                     No. 04-16-00060-CV

                          Maria Jilma URIBE and Jose Carlos Uribe,
                                        Appellants

                                               v.

CARRINGTON MORTGAGE SERVICES, LLC on behalf of Deutsche Bank National Trust
 Co., as Indenture Trustee for New Century Home Equity Loan Trust 2006-NC4 Asset-Backed
                                  Pass-Through Certificates,
                                          Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CI18492
                           Honorable Dick Alcala, Judge Presiding

                                        ORDER
        This court granted Appellants’ and Appellees’ first joint motion for a forty-five day
extension of time to file Appellants’ brief until June 6, 2016. See TEX. R. APP. P. 38.6(d). On
June 3, 2016, Appellants and Appellees filed a second joint motion for extension of time to file
their respective briefs. Appellants request an additional twenty-one days to file their brief.
Appellees request a six-day extension of time to file their brief.
    The joint motion is GRANTED. Appellants’ brief is due on June 27, 2016. NO
FURTHER EXTENSIONS OF TIME TO FILE APPELLANTS’ BRIEF WILL BE
GRANTED.
       Appellees’ brief is due on August 2, 2016. See id. R. 38.6(b).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of June, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court